Citation Nr: 0620970	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  99-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for arthritis of the left shoulder.  

2.  Entitlement to a temporary total rating under 38 U.S.C.A. 
§ 4.30 for a period of convalescence following left shoulder 
surgery in November 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama and a July 2002 rating decision from the 
VA RO in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The evidence does not show x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  

2.  The Board finds that with consideration of pain, the 
veteran generally meets the criteria for the next higher 
disability evaluation due to limitations of motion caused by 
pain and fatigue, but no greater.  

3.  Convalescence required following surgical treatment of 
the left shoulder in November 2000 is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for arthritis of the 
left shoulder to 20 percent have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.71a, Diagnostic Codes (DC) 5010, 5201 (2005).

2.  The criteria for an extension of a temporary total 
evaluation under 38 C.F.R. 
§ 4.30 for convalescence following left shoulder surgery have 
not been met. 38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 
C.F.R. § 4.30 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected arthritis of the left shoulder, 
currently evaluated as 10 percent disabling and rated by 
analogy under DCs 5201 and 5010, limitation of motion of the 
arm and traumatic arthritis.  38 C.F.R. § 4.71a.  

Under DC 5201, the lowest available rating is 20 percent, and 
is warranted when the arm's motion is limited at the shoulder 
level for the minor arm.  A 20 percent is also assigned for 
the minor arm when motion is limited to midway between the 
side and shoulder level.  The next highest rating, 30 
percent, is warranted when limitation of motion is limited to 
25 degrees from the side.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, a 10 percent 
rating is warranted when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  

The Board notes that there is no evidence of impairment of 
the humerus to warrant application of DC 5202.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

The veteran underwent a VA joints examination in June 2005.  
He reported that excessive use of the left shoulder was 
painful, and that he took two days off per month from his job 
as an air traffic controller due to his pain.  The veteran 
denied any post-service shoulder injuries.  

Upon physical examination, the veteran's flexion was 110/180, 
abduction was 100/180, external rotation was 40/90, and 
internal rotation was 45/90.  There was no instability of the 
left shoulder.  He had mild pain throughout all motion of the 
left shoulder.  His drop-arm test was negative.  There was no 
evidence that he could not move his arm beyond midway between 
his side and shoulder level, providing evidence against this 
claim.  

X-rays of the veteran's left shoulder revealed a previous 
subacromial decompression and distal clavicle resection, as 
well as mild degenerative joint disease (DJD) of the left 
shoulder with a Hill-Sachs lesion of the left humeral head.  

The examiner diagnosed the veteran with mild DJD of the left 
shoulder with a Hill-Sachs lesion on the humeral head.  The 
Hill-Sachs lesion was attributed to the veteran's previous 
left shoulder dislocation.  Importantly, the examiner noted 
that the veteran had difficulty doing activities of daily 
living that included lifting weight with the left shoulder or 
overhead work with the left shoulder.  

The veteran experienced increased pain with repetitive use, 
as well as fatigue, weakness, incoordination, and a 50 
percent decrease in range of motion.  The veteran reported 
experiencing flare-ups every other day that were caused by 
twisting the shoulder, lifting, or pulling and pushing.  

The examiner opined that it was "less likely as not" that 
the left glenohumeral joint Hill-Sachs lesion and mild DJD 
were related to service.  The examiner based this opinion on 
1997 records from a Dr. A., who performed an arthroscopy on 
the veteran and observed a normal rotator cuff without any 
tearing.  

In a September 2005 clarification, the examiner stated that 
the acromicoclavicular joint (for which the veteran is 
service-connected) and the glenohumeral joint are two 
different entities.  The 1997 arthroscopy performed by Dr. A. 
involved the acromicoclavicular joint.  The examiner opined 
that the "majority" of the veteran's loss of range of 
motion was attributable to the glenohumeral joint problems as 
opposed to the service-connected acromicoclavicular joint 
problems, providing more evidence against this claim.  The 
examiner stated that he would have to speculate to what 
degree each joint was responsible for the loss of range of 
motion.  The examiner stated with certainty that the majority 
of the loss of range of motion from repetitive use, as well 
as achievable motion without flare ups, was predominantly due 
to the glenohumeral joint problems.  

During his examinations, the veteran reported pain on motion.  
The VA examiners observed pain as well as fatigue, weakness, 
and incoordination as they tested him.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
decided as a matter of law that 38 C.F.R. §§ 4.40 and 4.45 
are not subsumed in Diagnostic Code 5201, and that 38 C.F.R. 
§ 4.14 (anti-pyramiding) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use or during flare-ups, or due to weakened movement, 
excess fatigability, or incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1998).  Accordingly, the Court's 
holding requires the Board to consider whether an increased 
rating for the left shoulder disability may be in order on 
three independent bases: (1) pursuant to the schedular 
criteria under Diagnostic Code 5201, i.e., notwithstanding 
the etiology or extent of his pain complaints, if the medical 
examination test results reflect that range of motion of his 
left arm is in fact limited to 25 degrees from the side; (2) 
pursuant to 38 C.F.R. § 4.40 on the basis of additional 
range-of-motion loss in his left shoulder due specifically to 
his complaints of pain on use or during flare-ups; and (3) 
pursuant to 38 C.F.R. § 4.45 if there is additional range-of-
motion loss in his left shoulder due specifically to any 
weakened movement, excess fatigability, or incoordination.  

The regulation for musculoskeletal system functional loss in 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform 
the normal working movements of the body with 
normal excursions, strength, speed, 
coordination and endurance.  It is essential 
that the examination on which ratings are 
based adequately portray the anatomical 
damage, and the functional loss, which respect 
to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity[,] or the like.

38 C.F.R. § 4.40 (2005) (emphasis added). 

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2005). 

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
was service connected for a left shoulder disability, 
evaluated as 20 percent disabling.  In this case, the veteran 
is evaluated as 10 percent disabled for his left shoulder 
disability based on similar medical evidence.  In DeLuca, the 
Court directed the Board to consider the degree or "extent" 
of additional range of motion loss in the appellant's left 
shoulder due to pain or use during flare-ups and, if 
clinically shown by the medical evidence, the degree of 
additional range-of-motion loss in this joint due to weakened 
movement, excess fatigability, or incoordination.  

Due to the veteran's pain upon motion and use, the Board 
finds that a 20 percent evaluation under DC 5201-5010 is 
warranted under DeLuca, 8 Vet. App. at 206.  

It is important for the veteran to understand that without 
taking into consideration his complaints of pain, a 20 
percent evaluation, based on the medical evidence of record, 
could not be justified.  Clearly, a higher disability rating 
than 20 percent is not warranted based on this evidence.  In 
this regard, the examination reports and post-service medical 
records would provide evidence against such a finding.  

There is no evidence of record to show that the veteran meets 
the criteria for a 30 percent evaluation under DC 5201.  In 
fact, the ranges of motion found in the June 2005 VA 
examination show that the veteran is able to move his arm 
well beyond 25 degrees from the side.  Therefore, he is not 
entitled to a 30 percent rating under DC 5201.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left shoulder disability 
does more closely approximate a 20 percent rating, when pain 
upon motion is considered.  Therefore, the preponderance of 
the evidence is in favor of this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

Under applicable criteria, a total disability rating will be 
assigned, effective from the date of a hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge, if the 
hospital treatment of a service-connected disability resulted 
in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with respect to postoperative 
residuals such as incompletely healed surgical wounds, stumps 
and recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2005).  

The Court has held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R.  § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  There are no notations of record indicating that 
the veteran could not work following surgery.  

In November 2000, the veteran underwent a shoulder 
arthroscopy with labral debridement of the left shoulder.  In 
this case, objective medical evidence indicating the need for 
convalescence following this surgery is not shown.  

Private medical records in the weeks following the veteran's 
surgery show recommended exercises and his complaints of 
pain, but do not show that the veteran was unable to work.  
Less than three weeks after his operation, a treatment report 
shows that the veteran did not complain of pain.  Treatment 
reports in the month following the surgery show improved 
range of motion and that the veteran was assigned a home 
exercise program.  The veteran's post-surgery medical records 
provided evidence that the Board finds to be against this 
claim. 

Based on the foregoing, the Board finds there is simply no 
legal basis to grant a temporary total evaluation.  A total 
rating based on convalescence is not appropriate simply on 
the basis that the underlying disability continues to be 
symptomatic, or becomes worse, following his surgery.  The 
appropriate schedular rating is intended to cover the 
situation.  Consequently, there is no legal basis for 
providing the benefit the veteran seeks.  Hence, a grant of a 
temporary total evaluation is not warranted.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2004, March 2005, and September 2001, as well 
as information provided in the April 2003 statement of the 
case (SOC) and February 2003 and October 2005 supplemental 
statements of the case (SSOC), the RO advised the veteran of 
the evidence needed to substantiate his claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the 
April 2003 SOC and both SSOCs include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
the adverse decisions on appeal, one of which was issued in 
April 1998, prior to the enactment of the VCAA.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, as the 
Board has already determined that the veteran has received 
all required VCAA notice, any defect in timing of the VCAA 
notice results in no prejudice to the veteran and therefore 
constitutes harmless error.  Additionally, the Board remanded 
this case in August 2003 to make certain the veteran received 
proper notice.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (2005) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).  

The RO did specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim in the 
August 2004 VCAA notice letter.  Pelegrini, at 120-21.  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant the 
veteran's claim for a temporary total rating for a period of 
convalescence following left shoulder surgery.  With regards 
to the claim for an increased rating for a left shoulder 
disability, the RO will be responsible for addressing any 
notice defect with respect to the effective date element when 
effectuating the award.  The Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the August 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


ORDER

Entitlement to an increased evaluation for arthritis of the 
left shoulder to 20 percent is granted.  

Entitlement to a temporary total disability evaluation for a 
period of convalescence following left shoulder surgery in 
November 2000 is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


